


Exhibit 10.8

 

EXECUTION VERSION

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into among Atlantic Power Holdings, Inc. (“Atlantic Holdings” or the
“Company”), Atlantic Power Corporation (“Atlantic Power”), and Barry E. Welch
(“Executive”).  Atlantic Holdings, Atlantic Power and Executive are collectively
referred to herein as the “Parties.”  This Agreement shall be effective as of
April 15, 2013 (the “Effective Date”).

 

WITNESSETH:

 

WHEREAS, Atlantic Power, a corporation continued under the laws of the Province
of British Columbia, Canada, through Atlantic Holdings and other subsidiaries,
owns a portfolio of power generation assets in the United States and Canada; and

 

WHEREAS, Atlantic Holdings, a Delaware corporation, is wholly-owned by Atlantic
Power; and

 

WHEREAS, the Company, Atlantic Power and Executive previously entered into that
certain employment agreement dated December 1, 2009 (the “Existing Employment
Agreement”); and

 

WHEREAS the Company, Atlantic Power and Executive desire to amend and restate
the Existing Employment Agreement to reflect certain desired changes, on the
terms and conditions set out in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed between and among the Parties as follows:

 

1. Employment.

 

The Company agrees to continue to employ Executive and Executive agrees to
continue to serve in the employ of the Company as an executive, as follows:

 

(a)  Executive agrees to serve as President and Chief Executive Officer (CEO) of
the Company during the term of this Agreement.  Executive further agrees to use
his best efforts, and apply his skill and experience, to the proper performance
of his duties hereunder and to the business and affairs of the Company and its
affiliates.  Executive agrees to serve the Company and its affiliates
faithfully, diligently and to the best of his ability.

 

(b)  The principal location from which Executive will serve the Company and its
affiliates and perform his duties hereunder shall be Boston, Massachusetts.

 

2. Term.

 

The Company hereby agrees to continue to employ the Executive and Executive
hereby agrees to continue to serve the Company and its affiliates from the
Effective Date until March 31, 2016, unless further extended or sooner
terminated as hereinafter provided.

 

On the first day of the month of January in the year 2014, and on the first day
of such month in each succeeding year, the remaining twenty-seven (27) month
term of this Employment Agreement shall be automatically extended for one
additional year unless, prior to such date, the Company shall have given the
Executive, or the Executive shall have given the Company, written notice that
the Employment Agreement shall not be extended.

 

3. Compensation.

 

(a) Base Salary. During the period of the Executive’s employment hereunder, the
Company shall pay to the Executive a minimum base salary at the rate of not less
than $700,000 per annum with the same frequency and on the same basis that the
Company normally makes salary payments to its other executive personnel. This
minimum base salary may be increased from time to time in accordance with normal

 

--------------------------------------------------------------------------------


 

business practices of the Company (the minimum base salary as increased from
time to time, the “Base Salary”). If such increases take place, the Company
shall not thereafter decrease the Executive’s Base Salary without the
Executive’s consent during the term of this Agreement.

 

(b)  Annual Bonus.  During the employment period, in addition to the Base
Salary, for each calendar performance year of the Company ending during the
employment period, Executive shall be afforded the opportunity to receive an
annual bonus (the “Annual Bonus”) based on the an evaluation of Executive’s
performance by the Atlantic Power Board of Directors (the “Board”) under the
short term incentive program adopted by the Board from time to time; provided
that such program may not be altered to the material detriment of the Executive
without his consent.  Annual Bonus earned shall be paid in cash after the end of
the calendar year to which it relates, at the same time and under the same terms
and conditions as historically paid to Executive.

 

As used in this Agreement, “Total Annual Compensation” shall mean the sum of
Base Salary, Annual Bonus (calculated as above) and the Company’s most recent
401(k) matching contribution contributed on Executive’s behalf.

 

(c)  Long Term Incentive Plan.  Executive shall participate in the Company’s
Fifth Amended and Restated Long Term Incentive Plan (“LTIP”) as it may be
amended by the Board from time to time; provided that the LTIP may not be
altered to the material detriment of the Executive without his consent.

 

(d) Expenses. The Executive shall be entitled to receive a prompt reimbursement
of all reasonable business expenses incurred by the Executive in performing his
services hereunder including expenses related to travel and other business
expenses while away from home on business. Such expenses shall be reimbursed and
accounted for in accordance with the policies and procedures presently
established by Atlantic Holdings.

 

(e) Other Benefits. The Company shall maintain and the Executive shall be
entitled to participate in all of the Company’s employee benefit plans and
arrangements in effect on the date hereof including, without limitation, all
pension and retirement plans, life insurance, health, accident, medical and
disability insurance, and the Company’s holiday and vacation plans, provided,
however, that such plans and arrangements shall be no less favourable to
Executive, taken as a whole, than those previously provided to Executive by
Atlantic Management. The Company may make changes in any such arrangements
provided that such changes are made pursuant to a program which is applicable to
all officers of the company and which changes do not result in a proportionately
greater reduction in the rights and benefits to the Executive as compared with
any other officers, provided that the Executive shall be entitled to a minimum
of four (4) weeks paid vacation during each calendar year in addition to all
normal and customary holidays observed by the Company and provided further that
such plans and arrangements shall be no less favourable to Executive, taken as a
whole, than those previously provided to Executive by Atlantic Management. The
Company also shall ensure and take all measure necessary to provide that
Executive encounters or suffers no gap in any insurance coverages and other
benefits as a result of the termination of his employment by the Company and his
employment hereunder and that all coverages and benefits are continuous through
and after such transition.

 

The Executive shall also be entitled to participate or receive benefits under
any future employee benefit plan or arrangement that the Company establishes for
its key executives consistent with the general terms of any such future benefits
plans.

 

(f) Bonus Calculation. Whenever the Company is required to make payments to the
Executive under this Section or Sections 4 and 7 below, if such payments include
bonus payments for a period or periods of time which have not yet occurred,
Executive will be paid his Annual Bonus at no less than 100% of the average
amount of such Annual Bonus paid to Executive in the preceding two years.

 

2

--------------------------------------------------------------------------------


 

4. Compensation Upon Death Or Disability.

 

In the event Executive shall, by reason of illness or incapacity, be unable to
fulfill his obligations on behalf of the Company for a period of 90 consecutive
days, the Company’s long term disability group coverage for Executive will pay
up to 60% of his Base Salary, subject to its terms and conditions. The Company
will provide term life insurance coverage for a total of twice Executive’s
annual salary.

 

5. Indemnification.

 

The Company and Atlantic Power shall each indemnify and hold harmless Executive
to the fullest extent permitted under the laws of the State of Delaware (to the
same extent that a corporation organized under the laws of the State of Delaware
could indemnify an officer or employee), in the case of the Company, and to the
fullest extent permitted under the Business Corporations Act (British Columbia),
in the case of Atlantic Power, in each case with respect to any and all costs,
charges and expenses (including, without limitation, expenses of investigations,
judicial or administrative proceedings or appeals, and attorney’s fees and
disbursements), judgments, fines and amounts paid in settlement (collectively,
“Claims”) incurred, awarded, suffered or otherwise arising in connection with
any threatened, pending or completed action, suit or proceeding, whether brought
by or in the right of the Company and/or Atlantic Power or otherwise and whether
of a civil, criminal, administrative or investigative nature, in which Executive
may be or may have been involved as a party, witness or otherwise, by reason of
the fact that Executive is or was a director, officer and/or employee of the
Company or any parent, subsidiary or affiliate of the Company, by reason of any
action taken by him or of any inaction on his part while acting as such a
director, officer and/or employee, or by reason of the fact that he is or was
serving as the request of the Company as a director, partner, trustee, officer,
employee or agent of another corporation, domestic or foreign, non-profit or
for-profit, partnership, joint venture, trust or other enterprise; in each case
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement, unless such Claims arise principally and
directly from the fraud, willful default or gross negligence of Executive. All
indemnification required under this paragraph shall be paid by the Company
and/or Atlantic Power, as applicable, in advance of the final disposition of
such matter, provided, however, that such payment in advance of the final
disposition of such matter shall be made only upon receipt of an undertaking by
or on behalf of Executive to repay all amounts so advanced in the event that it
shall ultimately be determined that under the laws of the State of Delaware (in
the case of the Company) or the Business Corporations Act (British Columbia) (in
the case of Atlantic Power) the Executive would not be entitled to be
indemnified by the Company and/or Atlantic Power, as applicable, as authorized
in this Agreement.

 

6. Termination.

 

The Executive’s employment may be terminated only under the following
conditions:

 

(a) By Executive. The Executive may voluntarily resign his employment, and
thereby terminate this Agreement upon ninety (90) days prior written notice to
the Company and the Atlantic Power Board.

 

(b) By Executive. The Executive may terminate his employment hereunder if,
within ninety (90) days preceding and one year following a “change in control”,
as defined below:

 

(i) the Executive is assigned any duties inconsistent in any material respect
with the Executive’s current position of employment (including status, offices,
titles and reporting relationships), authority, duties or responsibilities, or
any other action that when taken as a whole results in a diminution in the
Executive’s position, authority, duties or responsibilities, excluding for this
purpose any isolated, immaterial and inadvertent action not taken in bad faith
and which is remedied within seven business days after receipt of notice thereof
given by the Executive;

 

(ii) the Executive’s base salary is reduced in any material respect without the
consent of the Executive, or the Company or, in the case of the LTIP, Atlantic
Power, fails to continue in effect any material benefit or compensation plan
(including annual cash bonus or LTIP), life insurance plan, health and accident
plan or disability plan in existence as of the date of this Agreement (or a
replacement or substitute plan providing the Executive with substantially
similar benefits) in which the Executive is participating or materially reduces
the Executive’s benefits under any of such plans (or replacement or substitute
plans);

 

3

--------------------------------------------------------------------------------


 

(iii) the Executive is required to be based at any location more than 35 miles
from Boston, Massachusetts except for requirements of travel in the ordinary
course of the Executive’s duties; or

 

(iv) there is a failure by the Company or Atlantic Power to comply with any
material provisions of this Agreement and such failure has continued for a
period of thirty (30) days after notice of such failure has been given by the
Executive to the Company and the Atlantic Power Board.

 

For purposes of this Agreement, a “change in control” means the occurrence of
any of the following events:

 

(i)                                     the sale, lease or transfer to any
person or group, in one or a series of related transactions, of the assets of
Atlantic Power or Atlantic Holdings which assets generated more than 50 % of
Atlantic Holding’s Cash Flow in a 12- month period ended on the last day of the
most recent fiscal quarter to any person or group;

 

(ii)                                  the adoption of a plan related to the
liquidation or dissolution of Atlantic Power or Atlantic Holdings;

 

(iii)                               the acquisition by any person or group of a
direct or indirect interest in more than 50% of: (A) the common shares of
Atlantic Power or the common membership interests of Atlantic Holdings; or
(B) the voting power of Atlantic Power or Atlantic Holdings; by way of purchase,
merger, or consolidation or otherwise (other than a creation of a holding
company that does not involve a change in the beneficial ownership of the
Company as a result of such transaction);

 

(iv)                              the merger or consolidation of Atlantic Power
or Atlantic Holdings with or into another person or the merger of another person
into Atlantic Power or Atlantic Holdings with the effect that immediately after
such transaction the shareholders of Atlantic Power or the holders of common
membership interests of Atlantic Holdings immediately prior to such transaction
hold, directly or indirectly, less than 50% of the voting control over the
person surviving such merger or consolidation, in each case other than the
creation of a holding company that does not involve a change in the beneficial
ownership of Atlantic Power or Atlantic Holdings as a result as such
transaction; or

 

(v)                                 Atlantic Power or Atlantic Holdings or any
of their shareholders or members enters into any agreement providing for any of
the foregoing, or the date which is 90 days prior to a definitive announcement
by the Company or Atlantic Power of any of the foregoing, whichever is earlier,
and the transaction contemplated thereby is ultimately consummated.

 

(c) By the Company. The Company may terminate Executive’s employment immediately
for Cause. As used herein, “Cause” is a termination by reason of the Company’s
good faith determination that the Executive (i) engaged in willful misconduct in
the performance of his duties, (ii) breached a fiduciary duty to the Company for
personal profit to himself, (iii) after determination by a court of competent
jurisdiction, wilfully violated any law, rule or regulation of a governmental
authority with jurisdiction over the Executive or the Company at the time and
place of such violation (other than traffic violation or similar offenses) or
any final cease and desist order of a court or other tribunal of competent
jurisdiction, or (iv) materially and willfully breached this Agreement. No act,
or failure to act, on the Executive’s part shall be considered “wilful” unless
he has acted, or failed to act, with an absence of good faith and without a
reasonable belief that this action or failure to act was in the best interest of
the Company.

 

(d) By the Company. The Company may terminate Executive’s employment upon ninety
(90) days prior written notice to Executive in the event that the Company (as
determined by a majority vote of the Atlantic Power Board) has determined that
the Executive’s performance is unsatisfactory with respect to his

 

4

--------------------------------------------------------------------------------


 

execution of the annually approved Goals & Objectives, and Strategy; provided
that the Company may not be permitted to terminate Executive pursuant to this
Section 6(d) during any period that is 90 days preceding or one year following a
“change of control” as defined in Section 6(b).

 

7. Compensation Upon Termination.

 

(a) If (i) the Executive shall terminate his employment hereunder as provided in
Section 6(b) hereof, (ii) the Company shall terminate the Executive’s employment
pursuant to Section 6(d) hereof, or (iii) the Company terminates Executive’s
employment for any other reason other than as specified in Section 6(c) or 7(b),
subject to the Company’s receipt of an executed and irrevocable general release
from the Executive within 30 days following the date of termination
substantially in a form to be mutually agreed between the Board and the
Executive as soon as reasonably practicable following the date hereof and to be
attached hereto as Exhibit B (other than in respect of the amounts in
Section 7(a)(A)), Executive shall be entitled to the following:

 

(A) to the extent not yet paid, the Executive’s Base Salary through the date of
termination of employment;

 

(B) an amount in cash in a single lump sum equal to three years’ worth of Total
Annual Compensation under this Agreement (the value of which shall reflect three
times the average Total Annual Compensation during the preceding two years),
which shall be paid to Executive on the thirtieth day following his termination
of employment;

 

(C) all employee benefits including, without limitation, all pension and
retirement plans, life insurance, health, accident, medical and disability
insurances, for a period of 2 years following termination of employment,
provided, however, that if for any reason any such benefits cannot be provided
through the Company’s group or other plans, and the Company is unable to provide
equivalent benefits within 14 days of termination of employment, the Company
shall reimburse the Executive for his reasonable cost of obtaining equivalent
benefits, such payment to be made within 15 days of his submission of
documentation establishing such cost;

 

(D)  immediate acceleration of vesting of all awards previously made under the
LTIP that have not yet vested on the thirtieth day following his termination of
employment; and

 

(E) outplacement services at the Company’s cost, customary for executives at his
level (including, without limitation, office space and telephone support
services) provided by a qualified and experienced third party provider
acceptable to Executive, for a period of 12 months following termination of
employment with a cost capped at $25,000.

 

(b) If the Executive’s employment is terminated (i) by the Company as provided
in Section 6(c) hereof, or (ii) by Executive as provided in Section 6(a) hereof,
Executive shall be entitled to the following:

 

(A) to the extent not yet paid, the Executive’s Base Salary through the date of
termination of employment;

 

(B) any and all vested benefits under any incentive compensation or other plan
of the Company in accordance with the terms and conditions of such plan.

 

(c) Not later than 30 days following the date of this Agreement, the Company
will establish for the benefit of the Executive and on his behalf a “rabbi
trust” within the meaning of, and containing terms and provisions substantially
similar to those approved by, Internal Revenue Service Rev. Proc. 92-64, 1992-2
C.B. 422 (the “Rabbi Trust”). Within 10 days following the earlier of (1) a
change of control and (2) the Company being required to pay compensation
pursuant to the terms of Section 7(a)(B) above, the Company will deposit with
the Rabbi Trust of the Executive cash in an amount equal to the aggregate dollar
amount

 

5

--------------------------------------------------------------------------------


 

of the cash payable under Section 7(a)(B). Provided, however, that such funding
shall not be required if the funding would cause the assets to be included in
the Executive’s income at the time of funding under Internal Revenue Code
Section 409A. The Company will pay all expenses associated with the
establishment, maintenance and operation of the rabbi trust, including without
limitation reasonable trustee and attorneys’ fees, as they accrue.

 

If the Executive’s employment is terminated because of any breach of this
Agreement by the Company, the Executive shall also be entitled to any other
damages which he may sustain as a result of such breach including damages for
loss of benefits under any of the Company’s benefit, incentive compensation, or
other plans that the Executive would have received had his employment continued
for the full term provided for in this Agreement.

 

If Executive’s employment shall terminate because of Executive’s retirement at
the age of sixty-two (62), or thereafter, then any unvested portion of LTIP held
by Executive shall continue to vest in accordance with the LTIP in effect at the
date of retirement.

 

If the Executive asserts any claim in any contest (whether initiated by the
Executive or by the Company) as to the breach, validity, enforceability or
interpretation of any provision of this Agreement, the Company shall pay the
Executive’s legal expenses (or cause such expenses to be paid) including,
without limitation, his reasonable attorney’s fees, on a quarterly basis, upon
presentation of proof of such expenses, provided that the Executive shall
reimburse the Company for such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect from time to time,
compounded annually, if a court of competent jurisdiction shall find that the
Executive did not have a good faith and reasonable basis to believe that he
would prevail as to at least one material issue presented to the court.

 

The Executive shall not be required to mitigate the amount of any payment under
this Agreement by seeking other reemployment or otherwise.

 

8. Confidentiality.

 

The Executive hereby agrees that, unless the written consent of the managers of
Atlantic Holdings and the Atlantic Power Board is obtained, the Executive will
not at any time use, or disclose or make available to any individual,
corporation, limited partnership, general partnership, joint stock company,
limited liability corporation, joint venture, association, company, trust, bank,
trust company, pension fund, business trust or other organization, whether or
not legal entities and governments and agencies and political subdivisions
thereof (each a “Person”), any information (herein “Confidential Information”)
concerning the business of Atlantic Holdings and Atlantic Power, consisting
primarily of the direct and indirect ownership, management, operation and
leasing of assets and property in connection with the generation, transmission,
distribution, purchase and sale of electricity and thermal energy, together with
investments and other direct or indirect rights in Persons involved in such
business and all activities ancillary or incidental to any of the foregoing
(collectively, the “Business”) acquired in connection with the performance of
the services by the Executive hereunder.

 

Executive acknowledges and agrees that all memoranda, notes, records and other
documents made or compiled by Executive or made available to Executive as an
employee of the Company concerning Atlantic Power or Atlantic Holdings shall be
the Company’s exclusive property and shall be delivered by Executive to the
Company upon expiration or termination of this Agreement or at any other time
upon the written request of the Company.

 

Notwithstanding the foregoing, Executive may make use of, reveal or disclose
Confidential Information:

 

(a) as may be expressly permitted by, or necessary for the performance of,
Executive’s obligations under this Agreement;

 

(b) where it is already in the public domain when disclosed to the Executive or
becomes, after having been disclosed to the Executive, generally available to
the public through publication or otherwise unless the publication or other
disclosure was made directly or indirectly by the Executive in breach of this
Agreement;

 

6

--------------------------------------------------------------------------------


 

(c) as required in order to comply with applicable laws, the orders or
directions of any governmental authority, the requirements of any stock exchange
or clearing house, or the requirements of any other regulatory authority having
jurisdiction, including compliance with the disclosure obligations of the
Executive;

 

(d) where it was made available to the Executive on a non-confidential basis
from a third party source, or where such information can be demonstrated by the
Executive to have come into its possession independently of anything done by the
Executive under or pursuant to this Agreement;

 

(e) as necessary in connection with any dispute resolution or any litigation
commenced in respect of this Agreement.

 

The provisions of this Section 8 shall survive the expiration or termination of
this Agreement or any part thereof, without regard to the reason therefore, but
shall expire and be at an end on the second anniversary of the termination of
the Executive’s employment hereunder.

 

Executive hereby acknowledges that the services to be rendered by him are of a
special, unique and extraordinary character and, in connection with such
services, he will have access to confidential information concerning the
business of Atlantic Power and Atlantic Holdings. By reason of this, Executive
consents and agrees that if he violates any of the provisions of this Agreement
with respect to confidentiality, the Company and Atlantic Power would sustain
irreparable harm and, therefore, in addition to any other remedies which the
Company and Atlantic Power may have under this Agreement or otherwise, the
Company and Atlantic Holdings will each be entitled to seek an injunction
restraining Executive from committing or continuing any such violation.

 

9. Non-Competition and Non-Solicitation.

 

(a) Non-Compete. The Executive agrees that during the term of this Agreement,
and for a period of (i) one year following termination of his employment as set
forth in Section 7(a)(i) or (ii) hereof or (ii) one month following termination
of his employment as set forth in Section 7(b) hereof; Executive will not be
employed (i) by any public company whose primary business is investment in
independent power projects in the United States or Canada if termination occurs
in connection with scenarios referenced in Section 7(a)(i) or 7(b), or (ii) by
any public or private company, whose primary business is investment in
independent power projects in the United States or Canada if the termination
occurs in connection with scenarios referenced in Section 7(a)(ii).

 

The Executive hereby agrees that all restrictions in this clause are reasonable,
valid and do not go beyond what is necessary to protect the interests of the
Company and Atlantic Power. The provisions of this clause are only intended to
safeguard against the Executive participating in certain competitive endeavors
against the Company and Atlantic Power relative to the business above and not
from engaging in subsequent businesses which do not meet the description in the
preceding paragraph.

 

(b) Non-Solicitation. The Executive agrees that for two years after the date of
termination of employment, he will not attempt, directly or indirectly, to
induce any employee of the Company or its affiliates to be employed elsewhere or
otherwise to cease providing services to the Company or its affiliates.

 

10. Deduction and Withholding.

 

Executive agrees that the Company shall withhold from any and all payments
required to be made to Executive in accordance with this Agreement all federal,
state, local and other taxes that the Company or any such affiliates determine
are required to be withheld in accordance with applicable statutes and
regulations from time to time in effect.

 

7

--------------------------------------------------------------------------------

 

11. Compliance with Code Section 409A.

 

This Agreement is intended to comply with the requirements of Internal Revenue
Code Section 409A, or any applicable exemptions from Code Section 409A, as the
case may be. Despite any contrary provision of this Agreement:

 

(a) Any payments that qualify for the “short-term deferral” exception or another
exception under Code Section 409A will be paid under such exception.

 

(b) All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code. Executive may in no event, directly or indirectly, designate the
calendar year of any payment under this Agreement.

 

(c) Any reference to termination of employment or Executive’s date of
termination shall mean and refer to the date of Executive’s “separation from
service,” as that term is defined in Treas. Reg. Section 1.409A-1(h).

 

(d) All reimbursements and in-kind benefits provided under this Agreement will
be made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (A) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
For clarity, the parties agree that the restriction under (B) above does not
apply to outplacement services provided under Section7(a)(E).

 

(e) If Executive is a “specified employee” for purposes of Code Section 409A (as
determined in accordance with the methodology established by the Company as in
effect on the date of termination), (A) any payment that constitutes
nonqualified deferred compensation within the meaning of Code Section 409A that
is otherwise due to Executive under this Agreement during the six-month period
following his separation from service (as determined in accordance with Code
Section 409A) will be accumulated and paid to Executive on the first business
day of the seventh month following separation from service (the “Delayed Payment
Date”) and (B) in the event any equity compensation awards that vest upon
termination of employment constitute nonqualified deferred compensation within
the meaning of Code Section 409A, the delivery of shares of common stock (or
cash) as applicable in settlement of such awards shall be made on the earliest
permissible payment date (including the Delayed Payment Date) or event under
Code Section 409A on which the shares (or cash) would otherwise be delivered or
paid. Executive will be entitled to interest on any delayed cash payments from
the date of termination to the Delayed Payment Date at a rate equal to the
applicable federal short-term rate in effect under Code Section 1274(d) for the
month in which separation from service occurs. If the case of death during the
postponement period, the amounts and entitlements delayed on account of Code
Section 409A will be paid to Executive’s personal representative on the first to
occur of the Delayed Payment Date or 30 days after death. For the avoidance of
doubt, it is intended that this provision apply only to amounts payable under
this Agreement that are subject to regulation under Code Section 409A and will
not be interpreted or applied so as to delay or otherwise defer any the payment
of any amount that qualifies as a “short-term deferral” (within the meaning of
Treas. Reg. Section 1.409A-1(b)(4)) or “separation pay” (within the meaning of
Treas. Reg. Section 1.409A-1(b)(9)(3).

 

(f) For purposes of the limitations on nonqualified deferred compensation under
Code Section, each payment of compensation under this Agreement will be treated
as a separate payment of compensation for purposes of applying the Code
Section 409A deferral election rules and the exclusion under Code Section 409A
for certain short-term deferral amounts.

 

(g) Within the time period permitted by the applicable Code Section 409A or
other applicable guidance, the Parties may by mutual written agreement modify
the Agreement in order to cause the provisions of the

 

8

--------------------------------------------------------------------------------


 

Agreement to comply with the requirements of Code Section 409A, so as to avoid
the imposition of taxes and penalties.

 

12. Assignability, Binding Effect.

 

The rights and obligations under this Agreement shall inure to the benefit of
and shall be binding upon the heirs, executors, administrators, successors, and
legal representatives of Executive, and shall inure to the benefit and be
binding upon the Company and its successors (including, without limitation, any
person, firm, corporation, partnership or entity who succeeds to the business of
the Company), but neither this Agreement nor the rights or obligations of
Executive hereunder may be assigned, pledged, hypothecated or otherwise
transferred by Executive to another, person, firm corporation or entity without
the prior written consent of the Company, nor may the obligations of Executive
hereunder be delegated to any person, firm, corporation or entity.

 

13. Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be delivered personally or sent by registered or certified
mail, prepaid and return receipt requested, to the other parties hereto at his
or their mailing address as set forth on the signature page of this Agreement,
and in the case of Atlantic Power, marked to the attention of the Chairman of
the Board of Atlantic Power. Any party may change the address to which such
communications hereunder shall be sent by sending notice of such change to the
other parties as herein provided.

 

14. Severability.

 

If any provision of this Agreement of any part hereof is invalid, unlawful or
incapable of being enforced by reason of any rule of law or public policy, all
conditions and provisions of this Agreement which can be given effect without
such invalid, unlawful or unenforceable provision shall, nevertheless, remain in
full force and effect.

 

15. Warranty.

 

Executive warrants and represents that he is not and will not become a party to
any agreement, contract, arrangement or understanding, whether of employment or
otherwise, that would in any way restrict or prohibit him from undertaking or
performing his duties in accordance with this Agreement.

 

16. Authority.

 

By execution of this Agreement, (a) Atlantic Power represents that this
Agreement has been reviewed and adopted by a resolution approved by a majority
of the members of the Board of Directors of Atlantic Power, (b) Atlantic
Holdings represents that this Agreement has been reviewed and approved by its
Board of Managers; and (c) Executive represents that he has reviewed this
Agreement, had the opportunity to consult with counsel and other advisors and is
voluntarily entering into and executing this Agreement.

 

17. Complete Understanding; Prior Agreements.

 

This Agreement constitutes the complete understanding among the Parties with
respect to the undertaking of the Executive hereunder, and no statement,
representation, warranty or covenant has been made by either party with respect
thereto except as expressly set forth herein. Unless otherwise specifically
referred to herein, this Agreement shall, from and after the Effective Date,
supersede, in all respects, all previous agreements in regard to employment
between Executive and the Company, and Executive shall, as of the Effective
Date, unless otherwise specifically referred to herein, have no rights under
such agreements all of which are merged herein and shall be governed hereby.
Notwithstanding the aforesaid, nothing herein shall abrogate or diminish any
right of Executive to earned compensation, to benefits or to indemnification
under his employment agreement with Atlantic Management for his service through
the termination of such agreement, to the extent not already paid or provided.
This Agreement shall not be altered, modified, amended or terminated except by
written instrument signed by each of the Parties hereto.

 

9

--------------------------------------------------------------------------------


 

18. Governing Law.

 

This Employment Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Massachusetts. The Courts of
the Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts, shall have exclusive jurisdiction over any dispute
relating to this Agreement.

 

19. Recoupment.

 

Executive agrees that Executive shall be subject to a financial restatement and
clawback policy attached hereto as Exhibit A.

 

20. Warranty / Certification of Authority.

 

Each of the undersigned hereby personally warrants that he has the full
authority to execute and enter into this Agreement and has obtained all
consents, approvals and authorities of any person, committee or entity necessary
to make this Agreement binding and fully enforceable against the party for which
he signs.

 

This Agreement shall not become effective until the Secretary of Atlantic
Holdings and the Secretary of Atlantic Power each has delivered to the Executive
a duly signed certificate certifying that this Agreement and all of its terms
have been duly approved by the Board of Directors of their respective companies.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day of the year first written above.

 

/s/ Renée Viens

[g137473ku03i001.jpg]

 

/s/ Barry Welch

Witness

 

BARRY WELCH

 

 

 

 

 

 

 

 

ATLANTIC POWER HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Terrence Ronan

 

 

 

Name: Terrence Ronan

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

ATLANTIC POWER CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irving Gerstein

 

 

 

Name: Irving Gerstein

 

 

 

Title: Director

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Financial Restatement and Clawback Policy

 

Recoupment Upon Restatement or Misstatement of Financial Results: If, in the
opinion of the independent directors of the Board,  due in whole or in part to
intentional fraud or misconduct by one or more of the Company’s Chief Executive
Officer and President, Executive Vice President—Chief Operating Officer,
Executive Vice President—Chief Financial Officer and Executive Vice
President—Commercial Development, either the Company’s financial results are
restated (the “Restatement”) or the Company’s financial results are found to be
inaccurate in a manner that materially affects the calculation of compensation
for such officers but does not give rise to a Restatement (the “Inaccuracy”),
the independent directors have the discretion to use their best efforts to
remedy the fraud or misconduct and prevent its recurrence. The Company’s
independent directors may, based upon the facts and circumstances surrounding
the Restatement or Inaccuracy, direct that the Company recover all or a portion
of any bonus or incentive compensation paid, or cancel all, or part of, the
stock-based awards granted, to an executive officer that is related to the
Restatement or Inaccuracy, as further described in the next paragraph. In
addition, the independent directors may also seek to recoup any gains realized
with respect to equity-based awards, including stock awards granted under the
Company’s Long Term Incentive Plan (“LTIP”),  or other incentive payments made
or required to be made by the Company under any discretionary,
non-discretionary, targeted or other compensation plan of the Company the
awarding of which was related to the Restatement or the Inaccuracy, regardless
of when issued or required to be issued at a future date.  Notwithstanding the
foregoing, in the event of an Inaccuracy, any amount recovered, cancelled or
recouped will not exceed the amount by which the compensation based on the
inaccurate financial results exceeded the compensation calculated under the
accurate financial results.

 

The remedies that may be sought by the independent directors are subject to a
number of conditions, including that: (1) the bonus or incentive compensation to
be recouped was based on the achievement of objective financial or other similar
criteria or factors as provided for in the executive officer’s employment
agreement and was calculated based upon the financial results that were restated
or found to be inaccurate, (2) the executive officer in question engaged in the
intentional misconduct, (3) the bonus or incentive compensation calculated or to
be calculated under the restated or accurate financial results is less than the
amount actually paid or awarded or to be paid or awarded and (4) no remedy,
action or proceeding for the recovery of any amount from an executive officer
that is provided for in this Policy shall be commenced after a period of three
years from the date of such Restatement or Inaccuracy.

 

In addition, the independent directors may take other disciplinary action,
including, without limitation: (1) adjustment of future compensation of the
executive officer, (2) termination of the executive officer’s employment,
(3) pursuit of any and all remedies available in law and/or equity in any
country, and (4) pursuit of such other action as may fit the circumstances of
the particular case. The independent directors may take into account penalties
or punishments imposed by third parties, such as law enforcement agencies,
regulators or other authorities. The independent directors’ power to determine
the appropriate punishment for the wrongdoers is in addition to, and not in
replacement of, remedies imposed by such entities and is in addition to any
right of recoupment under Section 304 of the Sarbanes-Oxley Act of 2002, or
otherwise required by law or stock exchange requirements.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE AND WAIVER AGREEMENT

 

1.                                      General Release and Waiver

 

a.                                      In consideration of the payment of
$               [an amount in cash equal to three years worth of Employee’s
Total Annual Compensation as provided in Section 7 of Employee’s Amended and 
Restated Employment Agreement], and in consideration of other  “Compensation
Upon Termination”  described in Section 7 of the Amended and Restated Executive
Employment Agreement dated April 15, 2013 (the “Employment Agreement”) among
Barry E. Welch (the “Employee”) and Atlantic Power Corporation, a corporation
continued under the laws of the Province of British Columbia (“Atlantic Power”),
and Atlantic Power Holdings, Inc., a Delaware corporation that is wholly owned
by Atlantic Power ( “Atlantic Holdings” or “the Company”), Employee hereby
releases, remises, discharges, and acquits Atlantic Power and all of its
subsidiaries, affiliates (including the Company), successors, and assigns, and
their respective past, present, and future officers, directors, shareholders,
members, partners, agents, employees, and attorneys (collectively, the “Released
Parties”), jointly and severally, of and from any and all claims, charges,
demands, causes of action, obligations, damages, or liabilities or claims under
any contract (including the Employment Agreement, except as expressly provided
herein), known or unknown (the “Claims”), which the Employee or the Employee’s
heirs, successors or assigns have ever had or may now have against any of the
Released Parties, arising from, connected with, or related to any event that has
happened, developed, or occurred, or any state of facts existing, up to and
including the date of the Employee’s execution of this General Release and
Waiver Agreement (the “Agreement”).  Without limiting the generality of the
foregoing, the Employee specifically releases the Released Parties from all
Claims that could have been asserted as a result of Employee’s employment with
the Company, separation from employment, or other status with Atlantic Power or
the Company, including but not limited to Claims conferred by or arising under
any federal, state, local, and/or municipal law, including but not limited to
the Age Discrimination in Employment Act (“ADEA”), the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, Title VII of
the United States Civil Rights Act of 1964, 42 U.S.C. § 1981, the Worker
Adjustment and Retraining Notification Act, the Rehabilitation Act, the Older
Workers Benefit Protection Act (“OWBPA”), the Massachusetts Fair Employment
Practices Act (“MFEPA”), the Massachusetts Equal Rights Law, and the
Massachusetts Wage Act, M.G.L.c. 149, §§148 and 150 (including Claims for
compensation, salary, wages, bonuses, commission, multiple damages, or
attorneys’ fees) and Claims for any form of relief, no matter how denominated,
including any claims for injunctive relief, additional compensation, wages, or
benefits (including front pay and back pay), compensatory or consequential
damages, liquidated or punitive damages, attorneys’ fees, employment,
re-employment, or future employment in any capacity, provided however, that this
Agreement shall not act to release, and shall not apply to (1) all continuing
obligations of the Atlantic Power or its affiliates, including the Company,
pursuant to Section 7 (“Compensation Upon Termination”) of the Employment
Agreement; (2) all rights in the nature of indemnification and rights to
continued coverage under directors’ and officers’ insurance policies (including
tail policies) which the Employee may have with respect to claims against the
Employee relating to or arising out of his employment with the Atlantic Power or
its affiliates (including the Company), including rights under Section 5 of the
Employment Agreement (entitled “Indemnification”) and any Indemnity Agreement
between Atlantic Power and the Company and the Employee, all of which survive
the Employee’s termination of employment ; (3) any vested benefit to which the
Employee is entitled under any tax qualified pension plan of Atlantic Power or
its affiliates, including the Company; or (4)  COBRA continuation coverage
benefits or any other similar benefits required to be provided by statute or the
Employment Agreement.

 

b.                                      The Employee agrees that he will not
file or permit to be filed on the Employee’s behalf any Claim against any of the
Released Parties involving any matter occurring up to and including the date of
the Employee’s execution of this Agreement, except with respect to those
obligations, rights, and benefits that are excepted and excluded from the scope
of the foregoing release.  Notwithstanding any other provision of this
Agreement, this Agreement is not intended to interfere with the Employee’s right
to file a charge with the Equal Employment Opportunity Commission or any state
human rights commission in connection with any claim he believes he may have
against Atlantic Power or its affiliates (including the Company), or to bar or
prohibit contact with or participation in any proceeding before a federal or
state administrative agency, provided however, that by executing this Agreement,
the Employee hereby waives the right to recover monetary damages or personal
relief with respect to any such charge or proceeding.  In addition, this
Agreement is not intended to interfere with the

 

13

--------------------------------------------------------------------------------


 

Employee’s right to challenge that his waiver of any and all ADEA claims
pursuant to this Agreement is a knowing and voluntary waiver, notwithstanding
the Employee’s specific representation that he has entered into this Agreement
knowingly and voluntarily.

 

2.                                      Knowing and Voluntary Waiver.

 

The Employee acknowledges that, by the Employee’s free and voluntary act of
signing below, the Employee agrees to all of the terms of this Agreement and
intends to be legally bound thereby.

 

3.                                      OWBPA Compliance.

 

This Agreement is intended to comply with the Older Workers’ Benefit Protection
Act of 1990 (“OWBPA”) with regard to Employee’s waiver of rights under the Age
Discrimination in Employment Act of 1967 (“ADEA”).

 

a.                                      Employee is specifically waiving rights
and claims under the ADEA.

 

b.                                      The waiver of rights under the ADEA does
not extend to any rights or claims arising after the date this Agreement is
signed by Employee.

 

c.                                       Employee is receiving consideration in
addition to what he would otherwise already be entitled.

 

d.                                      Employee acknowledges that he has been
advised to consult with an attorney before signing this Agreement, and that he
has in fact consulted with an attorney regarding this Agreement.

 

e.                                       Employee acknowledges that he has had a
period of twenty-one (21) days to consider his decision to sign this Agreement,
and the Employee may execute this Agreement by the date that is twenty — one
(21) days after the date of the Employee’s termination of employment, to
acknowledge his understanding of and agreement with the terms contained in this
Agreement.

 

f.                                        Employee understands that he may
revoke this Agreement in the seven (7) day period following the date on which
the Employee signs this Agreement.  Any notice of revocation must be in writing,
and submitted to the Vice President of Human Resources of Atlantic Power within
the seven (7) day period after Employee’s execution of the Agreement.  This
Agreement shall not become effective or enforceable until after this revocation
period has expired.  If the Employee exercises his right to revoke during the
revocation period, he shall forfeit his rights to the “Compensation Upon
Termination” provided by Section 7 of the Employment Agreement.  This Agreement
will become effective, enforceable and irrevocable on the eighth day after the
date on which it is executed by the Employee, provided it has not been
previously revoked by the Employee.

 

IN WITNESS WHEREOF, the Employee has executed this Agreement as of the date set
forth below.

 

EMPLOYEE

 

WITNESS

 

 

 

 

 

NAME (PRINT)

 

Date: 

 

NAME (SIGN)

 

 

 

Date:

 

 

 

AGREED, ACCEPTED AND ACKNOWELDGED BY:

 

 

 

 

 

ATLANTIC POWER CORPORATION

 

ATLANTIC HOLDINGS LLC

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

Date:

 

Date:

 

14

--------------------------------------------------------------------------------
